Citation Nr: 1420665	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for colon cancer.  

2. Entitlement to service connection for claimed asbestosis. 

3. Entitlement to service connection for a left lung tumor, to include as due to asbestos exposure or ionizing radiation exposure. 

4. Entitlement to service connection for scarring of the back, arms and stomach, to include as to due to asbestos exposure or ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to January 1946 and also from January 1951 to April 1952. 

In February 2011, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge. A transcript of the proceeding is of record. 

This case initially came before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision issued by the RO.

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA medical records from 2012 to 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2011, the Board reopened the claim of service connection for colon cancer, and remanded the matter along with the other issues listed on the title page for additional development of the record.   

In May 2013, the Veteran raised the issues of service connection for a nasal condition and increased ratings for the service-connected tonsillectomy and residuals of an appendectomy.  These issues have not be adjudicated, and the Board refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of service connection for asbestosis, left lung tumor, and scarring of the back, arms and stomach are being remanded to the AOJ.  


FINDING OF FACT

To the extent that the RO granted service connection for colon cancer, the matter certified on appeal has been fully resolved.  


CONCLUSION OF LAW

There is no question of law or fact involving the claim of service connection for colon cancer; the appeal to this extent has been rendered moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file indicates that the Veteran perfected an appeal as to the issue of service connection for colon cancer.  Subsequently, however, a December 2013 rating decision granted service connection for colon cancer.  

Therefore, the Veteran's appeal has been rendered moot, as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Because there remains no case or controversy to resolved, the appeal to this extent is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal of issue of service connection for colon cancer is dismissed.  


REMAND

The Veteran testified that he developed asbestosis due to exposure on board ships during service.  During the hearing, he also stated that he had scarring and a lung nodule due to radiation exposure during his service in Japan after World War II.  

The Veteran's personnel records show that he served as a signalman aboard the USS Barnstable during his period of service from December 1942 to January 1946 and aboard the USS Fremont during his period of service from January 1951 to April 1952.  

The deck logs show, that in October 1945, the USS Barnstable was anchored in Honshu, Japan.  In September 2013, the Defense Threat Reduction Agency confirmed that Veteran was a member of the American occupation forces in Hiroshima, Japan following World War II.  Thus the evidence shows that the Veteran engaged in radiation risk activities during service.  See 38 C.F.R. § 3.309(d)(3).

A review of the file shows that, in February 1989, the Veteran was treated for questionable neurodermatitis.  A private evaluation in May 1998 noted that the Veteran's radiation exposure had led to scarring on his arms.  

Subsequent to the April 2011 remand, the Veteran was afforded VA examinations in May 2011 and in March 2013.  Both examiners opined that the scars were due to itching and scratching and concluded that it was less likely than not that the Veteran's scars were related to an event or incident of active service, including ionizing radiation exposure in Japan.  

However, neither examiner addressed whether an underlying disease process caused the Veteran to scratch his skin and cause scarring.  Thus, another VA examination is warranted to determine whether the Veteran's scarring is related to a disease process caused by radiation exposure.  

There is conflicting evidence in the record as to whether the Veteran has asbestosis and a left lung tumor.  A March 2007 private chest CT scan showed a prominent lymph node in the left hilum, and records in April 2007 showed a diagnosis of asbestos-related pleural disease.  

On VA examination in February 2013, the examiner indicated that the Veteran was never diagnosed with a respiratory condition and noted that CT scans in April 2008 and December 2012 were normal except for a tiny 4 mm nodule in the right base that had been visible since 2008.  The examiner concluded that there was no basis for diagnosing a tumor in the lungs, that the Veteran had no asbestos-related disease, and that the 4 mm nodule in the right base meant "nothing."  

A subsequent VA x-ray study in May 2013 showed minimal calcified pleural plaque on the left side, scarring at the bases, and a 4 mm size right lower lobe nodule.  

Under these circumstances another VA examination is necessary to reconcile the conflicting records and determine whether the Veteran suffers from asbestosis or a lung nodule that is related to asbestos exposure and/or ionizing radiation exposure during service.  

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to contact the Veteran in order, with his assistance, to identify and obtain copies of any outstanding records of pertinent medical treatment by VA or non-VA health care provider, to include the Geisinger Medical Center. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed scarring on his back, arms and stomach.  All necessary special studies or tests should be accomplished. 

The examiner should review the evidence in the electronic record, including a copy of this REMAND, and acknowledge such review in the examination report. 

After examining the Veteran, the examiner should fully identify there is underlying pathology causing the scars on his back, arms, and stomach.  The examiner must specifically determine in any disease process that caused the Veteran to scratch his skin at least as likely as not (50 percent probability or more) was related to an event or incident of his service, to include his exposure radiation in Japan or asbestos aboard ships during service.  

In rendering the opinion, the examiner is asked to consider the Veteran in January 1990 testimony that his doctor told him that he was scratching his skin due to nerve damage incurred as a result of radiation exposure.  The examiner also is asked to address the medical evaluation in May 1998 that the Veteran's radiation exposure led to scarring on his arms.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  
   
3. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed asbestosis and left lung tumor.  All necessary special studies or tests should be accomplished. 

The examiner should review the evidence in the electronic record, including a copy of this REMAND, and acknowledge such review in the examination report. 

After examining the Veteran, the examiner should opine as to whether the Veteran at least as likely as not suffers from asbestosis or a lung tumor or nodule due to asbestos or radiation exposure during service.  \

In making this determination the examiner must reconcile the following conflicting medical evidence:

a.) A March 2007 private chest CT scan showing scarring in the left upper lobe and calcified pleural plaque and reporting an impression of a prominent lymph node in the left hilum and scarring.  

b) The medical records in April 2007 including a CT scan showing a developing subpleural line and calcified pleural plaques, bilaterally, with a diagnosis of asbestos-related pleural disease.  

c.)  A VA examination report in February 2013 opining that the Veteran was never diagnosed with a respiratory condition and that there was nothing to substantiate respiratory disease and noting that CT scans in April 2008 and December 2012 were normal except for a tiny 4 mm nodule in the right base that meant "nothing."  

d.) A VA x-ray report in May 2013 showing minimal calcified pleural plaque on the left side, scarring at the bases, and a 4 mm size right lower lobe.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  
   
4. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


